Citation Nr: 1449503	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  06-07 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for deep venous thrombosis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from October 1968 to November 1968 with the Army National Guard. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Board remanded this matter for a videoconference hearing before a Veterans Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(e).  The RO scheduled the Veteran for a hearing in August in 2013, but the Veteran did not appear at the hearing.  

In September 2013 and April 2014, the Board remanded this matter again for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Veteran's statements of having received treatment at the various VA Medical Centers (VAMC), in particular the West Los Angeles "VETERANS CENTER," the Board remanded this matter in April 2014 to obtain additional evidence.  An April 2014 Appeals Management Center (AMC) memorandum regarding the formal finding of the unavailability of VAMC treatment records showed that there were no records for the Veteran from that time period from the Greater Los Angeles Health Care System and the Long Beach Health Care System since 2010 and 2012 at these locations.  

However, subsequently in May 2014, the Veteran submitted an Authorization and Consent to Release Information to the VA forms (VA Form 21-4142) to allow VA to obtain records from the VAMC in West Los Angeles since 2006.  The Veteran also released records for two additional non-VA healthcare providers, Dr. Patel and Dr. Neil Hartman since 2006.  A review of the Veteran's claims file does not reveal that such development to obtain these records was performed.  Stegall v. West, 11 Vet. App. 268 (1998). Any outstanding pertinent VA treatment records and non-VA healthcare provider should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, in April 2014, the AOJ also received the Veteran's Social Security Administration (SSA) records which also referenced additional non-VA healthcare facilities that provided treatment to the Veteran including, City Help Inc. from June 2005 to August 2006; Dr. Neil Hartman Mental Health Clinic around the 2006; and Salvation Army Bell Center from April 2006 to August 2006.  On remand, all efforts to obtain this outstanding evidence should be made.

Lastly, in May 2014, the Veteran submitted a statement regarding an incident on October 2, 1968, around the second or third week of basic training in Fort Ord, California.  The Veteran reported that after midnight, he was kidnapped and tortured for three days.  The Veteran reported that he was examined by a doctor, psychiatrist, rabbi, and priest.  As such, on remand, an attempt should be made to verify the reported stressors.  

Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressors related to his basic training at Fort Ord, California in October 1968, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate. Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished. If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain treatment records from the following facilities: 

(A)  VA treatment records from West Los Angeles Vet Center that may exist.

(B)  Non-VA healthcare provider treatment records from the: (i) Dr. Katherine Laster, D.C., (ii) Dr. Neil Hartman, (iii) Dr. Patel, (iv) City Help Inc. (June 2005 to August 2006), and (v) Salvation Army Bell Center (April 2006 to August 2006).  

All efforts to obtain this evidence must be documented in the claims folder.  If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2.  After all records and/or responses have been associated with the claim, undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's reported stressors as detailed by the Veteran in his May 2014 Statement in Support of Claim for Service Connection for PTSD. Such stressors include being kidnapped and tortured for three days during basic training in October 1968.

 Any additional action necessary for independent verification of the Veteran's stressor(s), to include follow-up action requested by the contacted entity, should be accomplished. If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond. The RO should also follow up on any additional action suggested by JSRRC.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



